Citation Nr: 0832849	
Decision Date: 09/24/08    Archive Date: 09/30/08

DOCKET NO.  06-12 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for residuals of colon 
cancer, claimed as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel
INTRODUCTION

The veteran had active service from April 1955 to April 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision in 
which the RO, among other things, denied service connection 
for residuals of colon cancer due to asbestos exposure.  The 
veteran filed a notice of disagreement (NOD) in March 2005, 
and the RO issued a statement of the case (SOC) in January 
2006.  The veteran filed a substantive appeal (via a VA Form 
9, Appeal to Board of Veterans' Appeals) in April 2006.

The RO continued the denial of the claim in a March 2007 
supplemental SOC (SSOC).

In August 2007, the veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.

The Board denied the claim in October 2007.  The veteran, in 
turn, appealed the Board's denial to the United States Court 
of Appeals for Veterans Claims (Court).

In July 2008, counsel for the veteran and the VA Secretary 
filed a Joint Motion with the Court to vacate and remand the 
October 2007 Board decision.  By Order dated July 2008, the 
Court granted the Joint Motion, vacating the October 2007 
Board decision and remanding this matter to the Board for 
further proceedings consistent with the Joint Motion.

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required.





REMAND

The Board notes that the veteran's representative indicated 
in her September 2008 letter that that the veteran "waives 
his right to have the case remanded to the AOJ," and 
requested that the Board proceed with the adjudication of the 
appeal.  However, the instructions in the Joint Motion 
indicate that further RO action on the claim for service 
connection for residuals of colon cancer, claimed as due to 
asbestos exposure, is warranted.

Specifically, the parties to the Joint Motion indicated that 
the July 2006 VA examiner's opinion on which the Board relied 
in denying the claim had failed to account for the provisions 
of VA's Adjudication Manual and Manual Rewrite, which 
"indicate, in pertinent part, that inhalation of asbestos 
fibers can result in cancers of the gastrointestinal tract, 
and that the latency period varies from 10 to 45 or more 
years between first exposure development of disease."  See 
Joint Motion, at 3-4 (citing VA's Adjudication Procedure 
Manual, M21-1, part VI, para. 7.21 (October 3, 1997); Manual 
Rewrite, M21-MR, Part IV.ii.2.C.9 (Dec. 13, 2005); VAOPGCPREC 
4-00).  Thus, according to the Joint Motion, "the Board 
should obtain another opinion as to whether the appellant's 
colon cancer is related to his alleged in-service asbestos 
exposure."  Id. at 4.  Under these circumstances, a remand 
is necessary to comply with the instruction in the Joint 
Motion to obtain another medical opinion.  

Hence, the RO should arrange for the veteran to undergo an 
appropriate VA examination, by a physician, at an appropriate 
VA medical facility.  The veteran is hereby advised that 
failure to report for the scheduled examination, without good 
cause, may well result in denial of the claim (as the 
original claim for service connection will be considered on 
the basis of the evidence of record).  See 38 C.F.R. § 3.655 
(2007).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  Id.  If the veteran fails to 
report for the scheduled examination, the RO must obtain and 
associate with the claims file (a) copy(ies) of any notice(s) 
of the date and time of the examination sent to the veteran 
by the pertinent VA medical facility at which the examination 
is to take place.

Prior to arranging for the veteran to undergo further 
examination, to ensure that all due process requirements are 
met, the RO should give the veteran another opportunity to 
present any additional information and/or evidence pertinent 
to the claim for service connection for residuals of colon 
cancer, claimed as due to asbestos exposure.  The RO's notice 
letter to the veteran should explain that he has a full one-
year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 
2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 
2007) (amending the relevant statute to clarify that VA may 
make a decision on a claim before the expiration of the one-
year notice period).  The RO should request that the veteran 
furnish any evidence in his possession and ensure that its 
letter to the veteran meets the requirements of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) as 
regards the five elements of a claim for service connection-
particularly, disability rating and effective date-as 
appropriate.

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000.  See 
38 U.S.C.A. §§ 5103, 5103A  (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159 (2007).  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full compliance with the VCAA 
and its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim for service 
connection for residuals of colon cancer, claimed as due to 
asbestos exposure.

As a final point, the Board notes that the parties to the 
Joint Motion indicated that the Board did not adequately 
resolve the issue of whether or not the veteran was actually 
exposed to asbestos in service, a matter about which neither 
the Board nor the RO made an explicit finding.  Thus, in 
adjudicating the claim, the RO should make an explicit 
finding as to whether or not the veteran was exposed to 
asbestos in service, to include while serving aboard Navy 
ships.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claim for service connection for 
residuals of colon cancer, claimed as due 
to asbestos exposure.  The RO should 
explain the type of evidence that is the 
veteran's ultimate responsibility to 
submit.

The RO should also ensure that its letter 
meets the requirements of Dingess/Hartman 
(cited to above)-particularly, as 
regards assignment of disability ratings 
and effective dates, as appropriate.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

3.  After all records and/or responses 
received are associated with the claims 
file, or, the time period for the 
veteran's response expires, the RO should 
arrange for the veteran to undergo VA 
examination, by an appropriate physician, 
at a VA medical facility.  The entire 
claims file, to include a complete copy 
of this REMAND, must be made available to 
the physician designated to examine the 
veteran, and the report of the 
examination should include discussion of 
the veteran's documented medical history 
and assertions.  All appropriate tests 
and studies should be accomplished (with 
all results made available to the 
physician prior to the completion of his 
or her report) and all clinical findings 
should be reported in detail.

The examiner should offer an opinion, 
consistent with sound medical principles, 
as to whether it is at least as likely as 
not (i.e., there is a 50 percent or 
greater probability) that the veteran's 
colon cancer was the result of injury or 
disease incurred or aggravated in 
service, to include any exposure to 
asbestos.  In rendering his opinion, the 
physician should specifically and 
explicitly take into consideration that 
inhalation of asbestos fibers can result 
in cancers of the gastrointestinal tract, 
and that the latency period varies from 
10 to 45 or more years between first 
exposure and development of disease.

The physician should set forth all 
examination findings, along with a 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

4.  If the veteran fails to report to the 
scheduled examination, the RO should 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the 
date and time of the examination sent to 
the veteran by the pertinent VA medical 
facility.

5.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
action, and any additional notification 
and development deemed warranted, the RO 
should readjudicate the claim for service 
connection for residuals of colon cancer, 
claimed as due to asbestos exposure, in 
light of all pertinent evidence and legal 
authority.  In so doing, the RO should 
render a specific finding as to whether 
the veteran was exposed to asbestos in 
service, to include while serving on 
board Navy ships.

7.  If the benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and his representative an 
appropriate supplemental SOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and argument during the appropriate time 
frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252  (West 2002 & Supp. 2008) only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of the 
appeal.  38 C.F.R. § 20.1100(b) (2007).




